t c memo united_states tax_court irving l starkman petitioner v commissioner of internal revenue respondent docket no 2805-11l filed date irving l starkman pro_se jonathan e behrens for respondent memorandum opinion ruwe judge this matter is before the court on respondent’s motion for partial summary_judgment motion pursuant to rule respondent contend sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code continued that no genuine issue exists as to any material fact and that the determination to collect petitioner’ sec_2002 income_tax_liability by levy and the determination to maintain a notice_of_federal_tax_lien nftl filed under sec_6323 should be sustained petitioner has not responded to the motion despite an order from this court instructing him to do so background at the time the petition was filed petitioner resided in pennsylvania petitioner filed a federal_income_tax return for but failed to pay the dollar_figure tax_liability reported on the return petitioner entered into an installment_agreement with the internal_revenue_service irs and made payments totaling dollar_figure between date and date on date petitioner continued as amended 2the court will recharacterize respondent’s motion for partial summary_judgment as a motion for summary_judgment for the taxable_year in our order dated date we granted respondent’s motion to dismiss on the ground of mootness as to the taxable_year respondent has not yet released the nftl filed against petitioner because the same notice was filed with respect to petitioner’s income_tax liabilities for both the and tax years 3on date the court ordered petitioner to file a response on or before date no response was filed by petitioner by order dated date the court extended the time for filing petitioner’s response until date petitioner did not file a response defaulted on the installment_agreement because he had not timely filed his federal_income_tax return nor made estimated_tax payments for the tax_year respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising him that respondent intended to levy to collect the unpaid tax_liability interest and penalty and that petitioner could request a hearing with respondent’s office of appeals respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date advising petitioner that a notice_of_federal_tax_lien had been filed with respect to his unpaid liability and that he could request a hearing with respondent’s office of appeals petitioner submitted a timely form request for a collection_due_process or equivalent_hearing in which he did not contest the underlying liability but instead requested to continue the installment_agreement he had previously entered into with the irs by letter dated date respondent’s settlement officer acknowledged receipt of petitioner’s collection_due_process cdp hearing request the letter stated that in order for the settlement officer to schedule an appeals hearing to consider his request for an installment_agreement petitioner needed to provide by date a signed copy of his federal income_tax return and proof that he was current with hi sec_2010 estimated_tax payments during the telephone conference on date petitioner’s representative morris kurtzman informed the settlement officer that petitioner’s federal_income_tax return would not be completed by the deadline and that petitioner lacked the funds necessary to make estimated_tax payments for the tax_year respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the filing of the nftl and the proposed levy action petitioner timely filed a petition with this court as of date petitioner had fully paid the assessed tax_liability for however petitioner still had an outstanding balance due of dollar_figure as of date for unpaid accrued interest and penalties for the tax_year discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other 4after the notice_of_determination was issued petitioner filed his federal_income_tax return on date reporting an unpaid tax_liability of dollar_figure materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b see schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 petitioner failed to respond to respondent’s motion and has failed to indicate that there is a genuine dispute for trial consequently we conclude that there is no dispute as to any material fact and that a decision may be rendered as a matter of law sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file an nftl pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the nftl filing see 115_tc_329 5by failing to respond to the assertions in the motion petitioner has waived his right to contest them see rule d 117_tc_183 akonji v commissioner tcmemo_2012_56 tax ct memo lexi sec_49 at if a taxpayer requests a cdp hearing in response to an nftl or a notice_of_intent_to_levy he may raise at that hearing any relevant issue relating to the unpaid tax proposed levy or lien sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding his underlying liability see rule a a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise his underlying tax_liability in his request for a cdp hearing in his petition he made no specific allegations or arguments regarding the correctness of the underlying tax_liability and he failed to file any response to respondent’s motion for summary_judgment consequently petitioner’s underlying tax_liability is not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see 117_tc_183 we note that the settlement officer properly based her determination on the factors required by sec_6330 in the petition petitioner requests that the federal_tax_lien and proposed levy be withdrawn and that respondent enter into an installment_agreement with him respondent contends that the settlement officer did not abuse her discretion by denying petitioner’s requests for an installment_agreement because petitioner had not filed his federal_income_tax return and had not made estimated_tax payments for the tax_year at the time of the appeals hearing petitioner had not timely filed his federal_income_tax return additionally at the appeals hearing petitioner’s representative informed the settlement officer that petitioner lacked the funds necessary to make estimated_tax payments for the tax_year we have held that it is not an abuse_of_discretion for the settlement officer to deny a taxpayer’s request for an installment_agreement when the taxpayer is not compliant with his current tax obligations as of the date of the appeals_office hearing pavlica v commissioner tcmemo_2007_163 tax ct memo lexi sec_163 at see 351_fedappx_624 3d cir see also internal_revenue_manual pt date compliance with filing paying estimated_taxes and federal tax deposits must be current from the date the installment_agreement begins therefore we find that the settlement officer did not abuse her discretion in denying petitioner’s requests for an installment_agreement we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion and the proposed collection action is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
